Citation Nr: 0431896	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from September 1956 to 
September 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations rendered in August 2000 
and November 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The RO, in pertinent 
part, denied entitlement to service connection for anxiety 
disorder with sleeping impairment, and post-traumatic stress 
disorder (PTSD).

The veteran presented testimony at a personal hearing in 
August 2002 before a Hearing Officer at the RO.  A copy of 
the hearing transcript is contained in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

The veteran claims service connection for PTSD, based upon 
assertions of his suffering personal assault during service 
and stress during service due to his limited use of the 
English language.  Specifically, the veteran maintains that 
he was subject to a sexual assault, apparently approximately 
30 days or several months before he was to go overseas, and 
other sexual incidents.  He also claims that he felt anxious 
because of the communication problem, especially in 
situations involving risk.  He claims that because of these 
events he did not follow orders for an overseas assignment 
and was charged with being absent without leave.  Service 
medical records are negative for any personal assault.  

The evidence of record shows that VA referred the veteran for 
a psychiatric evaluation by a private psychiatrist.  After 
evaluation in November 2000, the diagnostic impression was 
bipolar disorder - manic.  Other diagnoses shown in the 
record are anxiety disorder, and adjustment disorder with 
mixed anxiety and depression.

In May 2002, a VA staff psychiatrist assessed anxiety 
disorder, not otherwise specified, adding that it was 
"probably PTSD from MST".  In addition, in August 2002 a 
private psychiatrist diagnosed PTSD and stated that the 
veteran's PTSD started while he was in the Army due to 
exposure to constant threatening experiences and having been 
the victim of a sexual assault.  




The Board recognizes that a claim of PTSD due to personal 
assault is developed under special procedures for evidentiary 
development, set out in the current VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14d, previously 5.14c 
(Feb. 20, 1996) (substantially enlarging on the former Manual 
M21-1, Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  These 
procedures take into account the difficulty establishing the 
occurrence of the stressor through standard evidence, and the 
need for development of alternate sources of evidence.  See 
Patton v. West, 12 Vet. App. 272, 277 (1999). Moreover, 38 
C.F.R. § 3.304(f) contains provisions pertaining to such 
claims.  In this case, although the military record contains 
no documentation that a personal assault occurred, behavior 
changes which occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  The 
regulation also provides that VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f)(3) 
(2004).  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  After the above has been accomplished, 
then the RO should make arrangements for 
the veteran to be examined by a 
neuropsychiatric physician experienced in 
evaluating post-traumatic stress disorder 
to determine the diagnoses of any 
psychiatric disorder(s) that are present.

a.  The examiner should determine 
whether the veteran's claimed behavior 
changes, including his going AWOL, that 
occurred after the personal assault 
indicate the occurrence of an in-service 
stressor.

b.  The examiner should consider the 
veteran's alleged in-service stressors, 
i.e., the sexual assault and the claimed 
difficulties with communication in the 
English language, for the purpose of 
determining whether such stressors were 
severe enough to have caused the current 
psychiatric symptoms.  

c.  The examiner should also note that 
the record shows the veteran reported 
being sexually abused as a child.  In 
this regard, an opinion should be 
rendered as to the extent to which any 
currently manifested psychiatric 
disorder, to include depression and 
PTSD, is in part or in total a result of 
any stressors he experienced prior to 
active military service, as a result of 
abuse he suffered as a child. 

d.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

e.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any such 
diagnosed psychiatric disorder was 
caused by military service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner is requested 
to address the previous medical 
examination reports and, to the extent 
possible, reconcile the veteran's other 
psychiatric diagnoses, e.g., bipolar 
disorder - manic; anxiety disorder; and 
adjustment disorder with mixed anxiety 
and depression.  

f.  A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, for a 
proper understanding of the veteran's 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the veteran's 
claim with consideration of any additional 
evidence added to the record subsequent to 
the August 2003 statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


